Citation Nr: 0510866	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-06 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an increased evaluation for L5 
spondylolisthesis with arthritis, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased evaluation for tic 
douloureux, currently evaluated as 10 percent disabling.

4.  Entitlement to special monthly compensation based on 
being housebound.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to May 
1976.  This case originally came before the Board of 
Veterans' Appeals (Board) from March 2001 and March 2002 
rating decisions of the Department of Veterans Affairs (VA), 
Seattle, Washington, regional office (RO).  

In March 2003, the Board ordered development of the veteran's 
claim, and in December 2003 the case was remanded for 
additional development.

Subsequently, an August 2004 rating action continued the 
prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's post-traumatic stress disorder is 
manifested by difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  
It is not manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

3.  The service-connected thoracolumbar (back) disability 
does not cause unfavorable ankylosis of the entire 
thoracolumbar spine; intervertebral disc syndrome is not 
shown.

4.  The veteran's symptoms of tic douloureux do not more 
nearly approximate severe incomplete paralysis of the nerve 
than moderate incomplete paralysis of the nerve; the 
veteran's headaches have not been shown to be prostrating.

5.  The veteran is not shown to be permanently confined to 
his home by his service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (2004).

2.  The criteria for a rating in excess of 40 percent for L5 
spondylolisthesis with arthritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5286 to 5294 
(2002), Diagnostic Codes 5235 to 5243 (2004).

3.  The criteria for a rating in excess of 10 percent for tic 
douloureux have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.123, 4.124, 4.124a 
Diagnostic Codes 8100, 8205, 8305, 8405 (2004).

4.  The criteria for an award of special monthly compensation 
at the housebound rate have not been met.  38 U.S.C.A. § 
1114(s) (West 2002); 38 C.F.R. §§ 3.350(h)(3)(i) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By two letters dated in January 2001, the RO advised the 
appellant of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The appellant was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The appellant was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  

The May 2002 statements of the case (SOCs), the August 2004 
supplemental statement of the case (SSOC), and the two 
January 2001 VCAA letters notified the appellant of the 
relevant laws and regulations pertinent to his claims, and 
essentially advised him of the evidence necessary to 
substantiate his claims.  The August 2004 SSOC specifically 
informed him of the changes in the regulations pertaining to 
back disabilities.  The SSOC and VCAA letters notified the 
appellant of his and VA's respective obligations to obtain 
different types of evidence.  They also advised the appellant 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for the actions.  VA, private, and 
Social Security Administration records have been obtained and 
the veteran has been provided with VA examinations in 
November 2000, December 2000, and February 2002.  The veteran 
has not indicated that he has any additional evidence to 
submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder was 
granted in an August 1989 rating decision.  A 10 percent 
evaluation was assigned from February 1988.  An August 1990 
hearing officer's decision increased the evaluation to 30 
percent disabling, and a September 1990 rating decision made 
the award effective from January 1988.  A March 2001 rating 
decision increased the evaluation to 70 percent, effective 
from March 2000.  The veteran contends that he is entitled to 
a 100 percent schedular evaluation for his service connected 
post-traumatic stress disorder.  

The veteran's post-traumatic stress disorder is rated under 
code 9411.  Under that code, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

The current 70 percent evaluation is appropriate where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

On a November 2000 VA psychiatric examination, the veteran 
was noted to be hypervigilant and to experience 
sleeplessness, flashbacks, and intrusive thoughts of Vietnam 
daily.  He lived with his wife and had a friend that he 
fished with weekly.  He reported suicidal and homicidal 
ideation at times.  The veteran was alert and oriented times 
three; he was noted to be of at least average intelligence.  
The diagnosis was post-traumatic stress disorder, chronic, 
severe.  The Global Assessment of Functioning (GAF) score was 
35.

On VA psychiatric examination in July 2004, the veteran was 
well oriented in all spheres.  His responses to questions 
were well-considered, and demonstrated an above average fund 
of knowledge.  He was a forthright and reliable historian, 
and his express cognitions were well-organized to topic 
throughout the course of the interview.  There was no 
indication of psychosis or of delusional disorder.  The 
examiner noted that the veteran suffered frank and severe 
symptoms of post-traumatic stress disorder along with 
symptoms of secondary major depression.  His psychological 
distress was noted to pose significant difficulties for him 
in an occupational setting secondary to a tendency to become 
irritated and confrontational.  The diagnosis was post-
traumatic stress disorder, chronic and severe, and major 
depressive disorder, secondary to post-traumatic stress 
disorder.  The GAF score was 41-45.

The Board notes that a GAF of 41 to 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, 31 (4TH ed. rev., 1994).

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).

The two recent VA examination reports do not indicate that 
the veteran meets or more nearly approximates the criteria 
for a 100 percent evaluation, which include:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The most 
recent examination specifically indicated that he exhibited 
no indications of psychosis, was not delusional and that 
there were no indications of looseness of associations.  

In this regard, the evidence has consistently shown the 
veteran to be fully oriented, with goal-directed and non-
psychotic thought content.  He has expressed some suicidal or 
homicidal thoughts but has not been shown to be a persistent 
danger either to himself or others.  The VA examiners have 
stated that the veteran's post-traumatic stress disorder 
symptoms pose significant difficulties for him in an 
occupational setting, however total occupational and social 
impairment has not been demonstrated.  The veteran remains 
married and is able to socialize with a friend on a weekly 
basis.  While the November 2000 VA examiner assigned a GAF of 
35, which could indicate some impairment in reality testing 
or communication, such impairment was not reflected in the 
specific findings noted on the examination.  Moreover, the 
GAF score noted on the July 2004 examination was higher, and 
again the objective findings again indicated that the veteran 
remained fully in touch with reality.

In view of the foregoing, the Board finds that the veteran is 
not entitled to a schedular evaluation in excess of 70 
percent for post-traumatic stress disorder.  38 C.F.R. Part 
4, Code 9411 (2004).  The evidence for and against the 
veteran's claim is not in relative equipoise, thus the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102 
(2004).



Back Disorder

Service connection for low back strain was granted in August 
1977, and a noncompensable evaluation was assigned from May 
1976.  A February 1978 rating decision increased the 
evaluation to 10 percent, from January 1978.  A December 1980 
rating decision increased the evaluation to 20 percent, from 
February 1980.  A December 1993 rating decision increased the 
evaluation to 40 percent for L5 spondylolisthesis with 
degenerative arthritis, from October 1993.  That rating has 
been continued in subsequent rating actions, and the veteran 
contends that he is entitled to a higher rating.

Prior to a recent regulatory change, the veteran's lower back 
disability had been rated under Codes 5010 and 5294.

Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (2004).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic Code 5010 notes that traumatic arthritis 
will be rated on the basis of limitation of motion of the 
affected joint.  38 C.F.R. Part 4, Diagnostic Code 5003 
(2004).

Under Code 5294, the current 40 percent evaluation was the 
maximum contemplated evaluation and was warranted for severe 
sacro-iliac injury and weakness, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Diagnostic Code 5294 (2002).

Code 5292 pertained to limitation of motion of the lumbar 
spine: the veteran's 40 percent evaluation was the maximum 
assignable, and represented severe limitation of motion.  38 
C.F.R. Part 4, Diagnostic Code 5292 (2002).

Higher ratings required a showing of neurological findings or 
ankylosis of the spine.  38 C.F.R. Part 4, Diagnostic Code 
5286, 5293 (2002). 

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003.  The new 
regulations provide the following rating criteria: a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
the current 40 percent evaluation is appropriate for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5235-5243 
(2004).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  In this case, as neither version is more favorable 
to the veteran, and in fact, application of either would 
result in the same assigned rating, the Board will consider 
the veteran's disability under both.  

In considering the veteran's claim for an increased 
evaluation for his service connected back disability, the 
Board has reviewed the relevant medical reports, specifically 
including VA examinations conducted in December 2000, 
February 2002, and June 2004.  The December 2000 VA 
examination report noted flexion of the lumbar spine to 35 
degrees; the February 2002 examination reported flexion of 
the lumbar spine to 10 degrees; and the June 2004 examination 
showed flexion to 70 degrees, with pain beginning at 45 
degrees.  Each of the examinations noted normal neurologic 
findings. 

The medical findings do not contain objective evidence of 
neurologic deficits or of ankylosis of the lumbar spine to 
support an evaluation higher than 40 percent under the old 
criteria.  38 C.F.R. Part 4, Diagnostic Codes 5286, 5293 
(2002).

Similarly, considering the veteran's lumbosacral strain under 
the criteria that became effective September 26, 2003, an 
evaluation in excess of the current 40 percent is not 
appropriate since the evidence does not show unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 
4.71a.

(The Board notes that the provisions of Code 5293, which 
pertained to intervertebral disc syndrome, were changed 
effective from September 23, 2002, and then that code section 
was changed to Code 5243 as of September 26, 2003. However, 
as the evidence of record has shown that the veteran's 
service connected back disability is not manifested by any 
neurological pathology, it is not necessary for the Board to 
consider the present claim under Code 5243 or the previous 
Code 5293.)

While the examination reports have shown complaints of pain, 
these complaints of pain do not warrant a rating in excess of 
40 percent under 38 C.F.R. §§ 4.40 and 4.45 because the 
veteran is currently evaluated at the maximum level of 
compensation available based on limitation of motion under 
both the old and new criteria.  Accordingly, the Board finds 
that an evaluation in excess of 40 percent for L5 
spondylolisthesis with degenerative arthritis is not 
warranted.  The Board has considered application of the 
benefit-of-the- doubt doctrine with respect to this matter 
but finds that there is no approximate balance of positive 
and negative evidence such as to warrant its application.  
The preponderance of the evidence is against the veteran's 
claim for a higher rating.

Tic Douloureux

Service connection was initially granted for vascular 
headaches in a September 1978 rating decision.  A 
noncompensable evaluation was assigned from August 1978.  An 
April 1988 rating decision increased the evaluation to 10 
percent from January 1988.  A March 2002 rating decision 
recharacterized the disability as tic douloureux, and 
continued the 10 percent evaluation.  The veteran contends 
that he is entitled to a higher evaluation.

The veteran's tic douloureux is currently rated as 10 percent 
disabling under Diagnostic Code 8405, for neuralgia of the 
fifth (trigeminal) cranial nerve.  The trigeminal nerve is 
sensory in supplying the face, teeth, mouth, and nasal 
cavity, and motor in supplying the muscles of mastication.  
See Dorland's Illustrated Medical Dictionary, 27th edition, 
p. 1124 (1988).  The regulations for evaluating neurological 
conditions state that disability is rated in proportion to 
the impairment of motor, sensory, or mental function.  38 
C.F.R. § 4.120.  Speech disturbances, impairment of vision 
and visceral manifestations are also to be considered.

The Board notes that 38 C.F.R. § 4.123 explains that 
neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbance, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for the injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
that may be assigned for neuritis not characterized by 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  On the other hand, neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale as neuritis, with a maximum 
equal to moderate incomplete paralysis for the nerve 
involved.  The exception is tic douloureux, which under 
Diagnostic Code 8405 (neuralgia of the fifth (trigeminal) 
cranial nerve) may be rated in accordance with severity, up 
to complete paralysis.  38 C.F.R. §§ 4.124; 4.124a, 
Diagnostic Code 8405 note.

Neuritis of the fifth (trigeminal) cranial nerve is rated 
under Diagnostic Code 8304 and neuralgia of the fifth 
(trigeminal) cranial nerve is rated under Diagnostic Code 
8405.  Both are rated as for paralysis of that nerve under 
Diagnostic Code 8205.  Evaluations under Diagnostic Code 8205 
are dependent upon the relevant degree of sensory 
manifestation or motor loss.  A 10 percent rating is 
warranted if there is moderate incomplete paralysis.  A 30 
percent evaluation under this code is warranted for severe 
incomplete paralysis, and a 50 percent rating contemplates 
complete paralysis of the nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205.

Based on a review of the evidence of record, the Board 
concludes that a rating in excess of 10 percent for the 
veteran's tic douloureux is not warranted.  A May 2001 VA 
neurologic evaluation noted normal cranial nerve examination, 
and magnetic resonance imaging (MRI) of the veteran's head 
was noted as unremarkable.  A February 2002 VA neurologic 
examination noted the veteran complained of at least two to 
four headaches per month, with a duration of one to four 
days.  He described these as in the occipital area and 
stabbing in nature.  On examination, cranial nerves II 
through XII were intact.  Motor and sensory examination was 
normal.  The impression was severe headaches most consistent 
with tic douloureux.

In this regard, the Board recognizes that the veteran 
complains of headaches and pain associated with tic 
douloureux.  The veteran has testified to increasing 
frequency of his symptoms, but he has not shown an intensity 
of symptoms equivalent to severe incomplete paralysis of the 
trigeminal nerve.  In this regard, an August 2001 treatment 
record noted the occipital pain as "dull in quality."  The 
cranial nerves were evaluated as normal at the February 2002 
examination.  In March 2002, headaches were noted to "come 
and go."  An April 2004 VA treatment report noted that he 
had two episodes of occipital neuralgia per month.  He was to 
treat his occipital nerve with electro-block daily, whether 
he had a headache or not.  The Board notes that the medical 
evidence includes no findings of functional impairment in 
terms of vision or the ability to eat or speak.

The current rating assigned to the veteran's trigeminal 
neuropathy contemplates moderate incomplete paralysis.  As 
discussed above, none of the medical evidence provides a 
reasonable basis for concluding that the current disability 
more nearly approximates the severe incomplete paralysis 
required for a higher evaluation.

The Board has also considered whether it would be appropriate 
to rate the veteran's disability as analogous to migraine 
headaches under Diagnostic Code 8100.  However, a higher 
rating under that Code would require evidence of 
characteristic prostrating attacks occurring on an average of 
once a month, and the evidence has not shown the veteran's 
headaches to be prostrating.  38 C.F.R. § 4.124a, Code 8100.

The Board has considered application of the benefit-of-the- 
doubt doctrine with respect to this matter but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The 
preponderance of the evidence is against the veteran's claim 
for a higher rating.

Special Monthly Compensation

Special monthly compensation based on being housebound is 
payable where the veteran has a single service-connected 
disability rated as 100 percent, without resort to individual 
unemployability, and, in addition: (1) has a service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability, and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a result of his or her service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s) (West 2002); 38 C.F.R. § 3.350(h)(3)(i) (2004).

In the present case, service connection is in effect for 
post-traumatic stress disorder, evaluated as 70 percent 
disabling; a back disability, evaluated as 40 percent 
disabling; tic douloureux, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and hemorrhoids, 
evaluated as noncompensably disabling.  The combined service 
connected disability evaluation is 70 percent.  In addition, 
the veteran has been receiving a total disability rating 
based on individual unemployability since October 1993.  

The veteran's psychiatric disability, back disorder and tic 
douloureux are serious.  Nonetheless, he is not shown to be 
entitled to special monthly compensation at the housebound 
rate as he claims.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(h)(3)(i).

The evidence does not suggest, and the veteran does not 
allege, that he is unable to care for himself.  The evidence 
shows that he goes fishing approximately once per week, and 
he has been able to report to VA examinations and a hearing 
before the undersigned.  The December 2000 VA examination 
noted that the veteran is able to drive a car, although he 
must get out and move his legs after 30 miles or so.  
Moreover, none of the treatment reports of record have found 
that he could not leave his home.  Because the veteran is not 
housebound, he is not entitled to special monthly 
compensation at the housebound rate.  Id.

The Board acknowledges that, as a result of his various 
service connected disabilities, the veteran currently 
experiences rather significant impairment.  Nonetheless, he 
is fully capable of leaving his home unaccompanied, and he 
can even drive.  Indeed, this is a case where the benefit of 
the doubt rule is not for application, as the evidence in its 
entirety weighs against the veteran's claim of housebound 
status.  


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


